—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 25, 1993, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 7 to 14 years, respectively, unanimously affirmed.
Since defendant did not object to the trial court’s use of an example or hypothetical in its supplemental charge for the purpose of clarifying the display element of the first degree robbery count, that issue has not been preserved for review as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. If we were to review, we would find that the hypothetical was not unfair, and that the supplemental charge, viewed as a whole, conveyed the appropriate legal principles (see, People v Wise, 204 AD2d 133, 134-135, lv denied 83 NY2d 973). Also unpreserved and in any event without merit are defendant’s arguments that the court improperly marshaled the evidence in the prosecution’s favor (see, People v Right, 180 AD2d 430, 431, lv denied 79 NY2d 952), and that its "two-inference” charge suggested a burden of proof less than that of reasonable doubt (see, People v Nunez, 203 AD2d 190, 191, lv denied 83 NY2d 970). Concur— Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.